

116 S4167 IS: Small Business Disaster Loan Enhancement Act of 2020
U.S. Senate
2020-07-02
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II116th CONGRESS2d SessionS. 4167IN THE SENATE OF THE UNITED STATESJuly 2, 2020Mr. Schatz (for himself and Ms. Cortez Masto) introduced the following bill; which was read twice and referred to the Committee on Small Business and EntrepreneurshipA BILLTo set the interest rate applicable to certain economic injury disaster loans, and for other purposes.1.Short titleThis Act may be cited as the Small Business Disaster Loan Enhancement Act of 2020.2.Economic injury disaster loans(a)DefinitionsIn this section, the terms Administration and Administrator means the Administration and the Administrator thereof.(b)Interest rateNotwithstanding any other provision of law, any economic injury disaster loan made under section 7(b)(2) of the Small Business Act (15 U.S.C. 636(b)(2)) during the period beginning on February 15, 2020, and ending on December 31, 2020, shall have an interest rate of not more than 1 percent.(c)Additional loan for existing borrowers(1)In generalA recipient of an economic disaster injury loan made under section 7(b)(2) of the Small Business Act (15 U.S.C. 636(b)(2)) during the period beginning on February 15, 2020, and ending on December 31, 2020, may submit to the Administration an application for an additional amount to increase in the amount of that loan, provided that the aggregate amount received under such section by the recipient during that period shall be not more than $2,000,000.(2)ConsiderationIn considering an application submitted under paragraph (1), the Administrator shall only consider the financial need and ability to repay of the applicant.(d)Loans for new borrowersWith respect to an economic injury disaster loan made under section 7(b)(2) of the Small Business Act (15 U.S.C. 636(b)(2)) during the period beginning on the date of enactment of this Act and ending on December 31, 2020—(1)the Administrator shall not impose a maximum loan amount limit that is lower than $2,000,000; and(2)in determining the amount of the loan, the Administrator shall only consider the financial need and ability to repay of the applicant.(e)Emergency EIDL grantsSection 1110(e) of division A of the CARES Act (Public Law 116–136) is amended—(1)in paragraph (1), by inserting full before amount;(2)in paragraph (3)—(A)by striking The and inserting the following:(A)In generalExcept as provided in this paragraph, the; and(B)by adding at the end the following: (B)Additional amountA recipient of an advance under this subsection of less than the full amount requested may submit to the Administrator a request for an additional amount, provided that the aggregate amount received shall be not more than $10,000 or, in the case of an entity described in subparagraph (C), not more than $25,000.(C)Increased amount for certain applicants(i)In generalAn eligible entity described in paragraph (1) that suffered a decline in gross receipts of not less than 50 percent during an 8-week period between March 2, 2020, and December 31, 2020, relative to a comparable 8-week period immediately preceding March 2, 2020, or during 2019 may request an advance of not more than $25,000. (ii)Determination of needIn determining the amount of the advance under clause (i), the Administrator shall only consider the financial need of the applicant.; and(3)in paragraph (7), by striking $20,000,000,000 and inserting $40,000,000,000. (f)AppropriationsOut of amounts in the Treasury not otherwise appropriated, there is appropriated—(1)to the Administration $80,000,000,000 to carry out subsection (c); and(2)for an additional amount for Emergency EIDL Grants for the cost of emergency EIDL grants authorized by section 1110 of division A of the CARES Act (Public Law 116–136), $20,000,000,000, to remain available until expended, to prevent, prepare for, and respond to coronavirus, domestically or internationally.(g)Transfer of unobligated PP amounts to EIDL accountAny amounts appropriated for loans made under section 7(a)(36) of the Small Business Act (15 U.S.C. 636(a)(36)) that are unobligated as of August 8, 2020 shall be transferred to the appropriations account under the heading ‘‘Small Business Administration—Disaster Loans Program Account’’ and made available for the purpose of carrying out section 7(b)(2) of the Small Business Act (15 U.S.C. 636(b)(2)).(h)Emergency designation(1)In generalThe amounts provided under this section are designated as an emergency requirement pursuant to section 4(g) of the Statutory Pay-As-You-Go Act of 2010 (2 U.S.C. 933(g)).(2)Designation in senateIn the Senate, this section is designated as an emergency requirement pursuant to section 4112(a) of H. Con. Res. 71 (115th Congress), the concurrent resolution on the budget for fiscal year 2018. 